DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments, starting on Page 6 of the response filed on April 07, 2021, with respect to the rejection(s) of claim(s) 1-9 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on the claim amendments and upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1:
Line 8, “for constructing the at least” should read -- for constructing at least --
Line 11: “on which the at least” should read -- on which at least --
Line 19: “the first group ribs so that the at least” should read -- the first group ribs so that at least”
Claim 3, line 1, “wherein the at least two” should read -- wherein at least two--

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "another one group" in claim 1 is a relative term which renders the claim indefinite.  The term "another" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 line 1 recites “a stack structure comprising at least two modules” and in lines 8-9 recite “directly mounting at least two groups electronic components for constructing the at least two modules”, which render claim indefinite. It is unclear the recited two modules in line 1 are same as the two modules recited in lines 8-9 because of the limitations recited in “two groups of electronic components”.  Further, lines 9-10 recite “one group electronic components are electrically connected to the lead frame to form the second module”. However para. [0041] of the specification describes “The second module 200 for example includes four power chips 40 and a capacitor 41”, which is unclear what comprises the “one group”. A person of ordinary skill in the art would interpret the “power chip” 40 as a module, unless 
Claim 1 lines 1-2 recite “a stack structure comprising at least two modules consisting of at least one first module and at least one second module”. However, lines 1-2 of claim 3 recite “wherein the at least two modules comprises multiple second modules”. It is unclear whether there is one second module or there are multiple second modules and hence the ambiguity in the limitations of second module renders the claim 3 indefinite.  
Claim limitations in claim 1, line 18 “removing the metal frame from the lead frame” and “removing some of the second group ribs and rest of the second group ribs forming pines” in line 3 of claim 10 render claim indefinite. It is unclear how the metal frame is removed from the lead frame. It is clear from Figure 3A that the metal frame 21 is part of the lead frame and specification fails to provide further explanation on the step of removing the part 21 from the lead frame. Para. [0049] describes “With reference to FIG 3C, the metal frame 21 and part of the connection ribs 23 in the lead frame 2 located outside of the molding compound are removed”. Further, para. [0090]  describes “With reference to FIG 6D, the metal frame 21 and part of the connection rib 23 of the lead frame 2 located outside of the first module 800 and the second module 900 are removed”. Would this be done by cutting, etching or some other removal methods?

Claims 2-8 and 10-11 depend on claim 1. Therefore, claims 1-8 and 10-11 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 20070164409) in view of Lim (US 20140273349) and further in view of San Antonio (US 20110111562).

Regarding claim 1, Holland teaches,
A method for manufacturing a stack structure comprising at least two modules (61 and 62, Fig. 11) consisting of at least one first module (61) and at least one second module (61), comprising of: 
providing a lead frame (Fig. 2, cross-sectional view of an micro lead frame packaging MLP-type semiconductor package, and see Figs. 9 and 10), wherein the lead frame has a metal frame (Fig. 7, para. [0129]), at least two metal plate portions (52 and 60, Fig. 10) and a plurality of connection ribs (54 and 59, Fig. 10), the plurality of connection ribs comprising a first group ribs and a second group ribs (see Fig. 7), the connection ribs each comprising a first end, a second end and a connection portion (see Fig. 9); 
directly mounting at least two groups electronic components for constructing the at least two modules (61 and 62, Fig. 11) on the metal plate portions (chip 61 mounted on 52 and chip 62 mounted on 60, para. [0135]), respectively, one group electronic components are electrically connected to the lead frame to form the second module, the first group ribs are 

Holland does not teach at least one module being a power module or bending the connection portions of the first group ribs to form the stack structure or the connection portion of the first group ribs are exposed. However, Lim teaches a power module stacked packaging structure (power module 120 and control device chip 150, Fig. 3) in which,
at least one module being a power module (120, Fig. 3);
connection portion of the first group ribs are exposed (lead frame 170-1 and 170-2, Fig. 3)
bending the connection portions of the first group ribs (170a-1 and 170a-2, Fig. 8) so that the at least two modules connected by the first group ribs are stacked one upon the other (power device part A and control device part B, para. [0086]), to form the stack structure (Fig. 8).

Therefore, in view of the teachings of Lim, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holland to include a power module and to package it after electrically connecting with the chips so that an integrated power module that enables a compact packaging structure with a plurality of power chips and control devices to form a semiconductor assembly package. 


 
It would have been obvious for a person of ordinary skill in the art that the portions of the lead frame, otherwise known as metal frame, which has to be removed during manufacturing to isolate the connection pins of the electronic module. Therefore, in view of the teachings of San Antonio, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holland in view of Lim and to include a step of etching and removing the metal frame from the lead frame so that partially patterned lead frame reduces the dimensions and isolates a chip module from the metal frame of a lead frame.    

Regarding claim 2, Holland further teaches,
packaging electronic components of the second module, a second end of the first group ribs which is electrically connected to the second module and the first ends of part of the connection ribs which is electrically connected to the second module are also packaged therein, and the connection portion of the first group ribs as well as the second ends and the connection portions of the part of the connection ribs are exposed (Fig. 11, second chip 62 is connected to chip 61 using additional pads 64 that fixes at 

Regarding claim 3, Holland further teaches,
wherein the at least two modules comprises multiple second modules (150 and 154, Fig. 44), one of the second modules is an inductance module (154, Fig. 44), and a portion of the lead frame is used as a winding of the inductance module (serpentine inductor 154 defined on top metal pad 60, para. [0211]).

Regarding claim 4, Holland further teaches in para. [0119] that,
wherein during the procedure for packaging the electronic components to form the first module, metal portions on a surface of the module are exposed to form metal pads (Fig. 2, para, [0119], package connectors 54 and base support 52 are used to connect to a printed circuit board (not shown)).

Regarding claim 5, Holland further teaches in para. [0119] that,
electrically connecting part of the electronic components with the lead frame by using a plurality of wires (53, Fig. 2).

Regarding claim 8, Holland further teaches,
 applying adhesive (a thermally conductive adhesive to fix the thermally conductive material to the surface of the semiconductor chip 51, para. [0164]) on outer surfaces of the first module and the second module to fix a relative position between the first module and the second module. 

Regarding claims 6-7, Holland does not explicitly teach an interconnecting substrate or the substrate is a printed circuit board substrate. However, Lim further teaches, 
 providing a substrate (interconnecting substrate 140, Fig. 3, see para. [0056]); and 
mounting the electronic components for constructing the at least two modules on the substrate partly or wholly, electrically connecting the substrate with the lead frame (control device B attached to substrate 140, Fig. 3).
 wherein the substrate is a printed circuit board (Fig. 5E, substrate 110 may be formed of a printed circuit board, para. [0069]), a direct bonding copper substrate, another lead frame or an insulated metal substrate (see para. [0069] and [0073]).

Therefore, in view of the teachings of Lim, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holland to include substrates such as a printed circuit board (PCB), a flexible PCB (FPCB), an insulated metal substrate (IMS), direct bonded copper (DBC) or ceramic substrate to connect the modules so that it enables to combine lead frames with substrate interconnections for multichip module packaged structure.

Regarding claims 10-11, Holland does not teach removing ribs or bending the ribs to form pins. However, Lim further teaches,
 Removing some of the second group ribs and rest of the second group ribs forming pins of the second module (see Fig. 3).
bending at least one of the pins (Fig. 3, Fig. 4B and para. [0062]). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Prior art of reference Kuan (US 20100127361) teaches a method of manufacturing a semiconductor package system including, lead frame, passive devices, and encapsulating the passive device, attaching a first die and stacking over the substrate.
Prior art of reference Lin (US 5428245) teaches a lead frame integrated circuit package in which a magnetic component winding formed as an integral part of the lead frame.
Prior art of record Martizon (US 20140196540) teaches a multichip module vertical mount package assembly.
Prior art of record Lim (US 20130009290) teaches a multi-chip module lead frame package in which the modules are connected vertically to each other. 
Prior art of record Bathan (US 20120241915) teaches a semiconductor device package in which the modules are connected to the notched fingers of the lead frame. 
Prior art of record Fan (US 20090127687) teaches a stacked semiconductor package-on-package structure on a lead frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729